UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21309 Advent Claymore Convertible Securities and Income Fund (Exact name of registrant as specified in charter) 1271 Avenue of the Americas, 45th Floor New York, NY 10020 (Address of principal executive offices) (Zip code) Robert White, Treasurer 1271 Avenue of the Americas, 45th Floor New York, NY 10020 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 482-1600 Date of fiscal year end:October 31 Date of reporting period:April 30, 2012 Item 1.Reports to Stockholders. The registrant's semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: WWW.GUGGENHEIMFUNDS.COM/AVK .YOUR BRIDGE TO THE LATEST, MOST UP-TO-DATE INFORMATION ABOUT THE ADVENT CLAYMORE CONVERTIBLE SECURITIES AND INCOME FUND The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com/avk, you will find: · Daily, weekly and monthly data on share prices, net asset values, dividends and more · Portfolio overviews and performance analyses · Announcements, press releases and special notices · Fund and advisor contact information Advent Capital Management and Guggenheim Investments are continually updating and expanding shareholder information services on the Fund’s website in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment in the Fund. April 30, 2012 Tracy V. Maitland President and Chief Executive Officer DEAR SHAREHOLDER We thank you for your investment in the Advent Claymore Convertible Securities and Income Fund (the “Fund”). This report covers the Fund’s performance for the semiannual fiscal period ended April 30, 2012. Advent Capital Management, LLC serves as the Fund’s investment adviser. Based in New York, New York, with additional investment personnel in London, England, Advent is a credit-oriented firm specializing in the management of global convertible, high-yield and equity securities across three lines of business—long-only strategies, hedge funds and closed-end funds. As of April 30, 2012, Advent managed approximately $5.9 billion in assets. Guggenheim Funds Distributors, LLC (the “Servicing Agent”) serves as the Servicing Agent to the Fund. The Servicing Agent is an affiliate of Guggenheim Partners, LLC, a global diversified financial services firm with more than $130 billion in assets under management and supervision. The Fund’s investment objective is to provide total return through a combination of capital appreciation and current income. Under normal market conditions, the Fund will invest at least 80% of its managed assets in a diversified portfolio of convertible securities and non-convertible income securities. Under normal market conditions, the Fund will invest at least 60% of its managed assets in convertible securities and up to 40% in lower grade, non-convertible income securities. For the six-month period ended April 30, 2012, the Fund generated a total return based on market price of 5.04% and a return of 3.73% based on net asset value (“NAV”). As of April 30, 2012, the Fund’s market price of $15.86 represented a discount of 8.64% to NAV of $17.36. As of October 31, 2011, the Fund’s market price of $15.87 represented a discount of 9.42% to NAV of $17.52. All Fund returns cited—whether based on NAV or market price—assume the reinvestment of all distributions. The market value of the Fund’s shares fluctuates from time to time and it may be higher or lower than the Fund’s NAV. In each month from November 2011 through April 2012, the Fund paid a monthly distribution of $0.0939 per common share. In addition, the Fund paid a supplemental distribution of $0.221 per common share on December 31, 2011. The current monthly distribution represents an annualized distribution rate of 7.10% based upon the last closing market price of $15.86 as of April 30, 2012. There is no guarantee of any future distributions or that the current returns and distribution rate will be maintained. We encourage shareholders to consider the opportunity to reinvest their distributions from the Fund through the Dividend Reinvestment Plan (“DRIP”), which is described in detail on page 37 of this report. When shares trade at a discount to NAV, the DRIP takes advantage of the discount by reinvesting the monthly dividend distribution in common shares of the Fund purchased in the market at a price less than NAV. Conversely, when the market price of the Fund’s common shares is at a premium above NAV, the DRIP reinvests participants’ dividends in newly-issued common shares at NAV, subject to an Internal Revenue Service (“IRS”) limitation that the purchase price cannot be more than 5% below the market price per share. The DRIP provides a cost-effective means to accumulate additional shares and enjoy the benefits of compounding returns over time. Since the Fund endeavors to maintain a steady monthly AVK l ADVENT CLAYMORE CONVERTIBLE SECURITIES AND INCOME FUND SEMIANNUAL REPORT l 3 DEAR SHAREHOLDER continued April 30, 2012 distribution rate, the DRIP effectively provides an income averaging technique, which causes shareholders to accumulate a larger number of Fund shares when the share price is lower than when the price is higher. The Fund is managed by a team of experienced and seasoned professionals led by myself in my capacity as Chief Investment Officer (as well as President and Founder) of Advent Capital Management, LLC. We encourage you to read the following Questions & Answers section, which provides additional information regarding the factors that influenced the Fund’s performance. We are honored that you have chosen the Advent Claymore Convertible Securities and Income Fund as part of your investment portfolio. For the most up-to-date information regarding your investment, please visit the Fund’s website at www.guggenheimfunds.com/avk. Sincerely, Tracy V. Maitland President and Chief Executive Officer of the Advent Claymore Convertible Securities and Income Fund May 31, 2012 4 l AVK l ADVENT CLAYMORE CONVERTIBLE SECURITIES AND INCOME FUND SEMIANNUAL REPORT QUESTIONS & ANSWERS April 30, 2012 Advent Claymore Convertible Securities and Income Fund (the “Fund”) is managed by a team of seasoned professionals at Advent Capital Management, LLC, (“Advent” or the “Investment Adviser”), led by Tracy V. Maitland, Advent’s Founder, President and Chief Investment Officer. In the following interview, Mr. Maitland discusses the convertible securities and high yield markets and the performance of the Fund during the six-month period ended April 30, 2012. Please describe Fund’s objective and management strategies. The Fund’s investment objective is to provide total return through a combination of capital appreciation and current income. An important goal of the Fund is to provide total returns comparable with equities by using higher yielding and typically less volatile convertible securities. Under normal market conditions, the Fund will invest at least 80% of its managed assets in a diversified portfolio of convertible securities and non-convertible income securities. Under normal market conditions, the Fund will invest at least 60% of its managed assets in convertible securities and may invest up to 40% in lower grade, non-convertible income securities, although the percentage of the Fund's assets invested in convertible securities and non-convertible income securities may vary from time to time, subject to the foregoing parameters and consistent with the Fund’s investment objective, due to changes in equity prices and changes in interest rates and other economic and market factors. The Fund expects to invest in non-investment-grade securities, including non-investment-grade convertible securities; indeed, from time to time, it is possible that all of the Fund’s assets may be invested in non-investment-grade securities. During periods of very high market volatility, the Fund may not be invested at these levels. Investing in below investment grade securities may increase the level of risk in the portfolio, as these securities are issued by companies that are considered less financially strong than issuers of investment-grade securities. This risk is addressed through rigorous credit research. Each issuer’s financial statements are carefully scrutinized, and every effort is made to avoid securities of weaker companies that may be likely to default. More than half of the convertible market and a large portion of the Fund’s convertible investments are in securities issued by growth companies, particularly companies within the health care and technology sectors. Growth companies generally issue convertible bonds or convertible preferred stocks as a means of raising capital to build their businesses. Convertibles represent something of a hybrid between equity and debt as a way to raise capital; convertibles generally offer lower interest rates than non-convertible bonds, but entail less dilution than issuing common stock. Convertible preferreds are often issued by financial companies in order to raise capital while keeping their credit ratings higher than if they offered bonds. This is because issuing bonds would increase the proportion of debt on an issuer’s balance sheet, possibly triggering a downgrade in credit rating, while preferred stock is classified as equity. The Fund’s ability to allocate among convertibles and high yield bonds helps provide diversification at an asset, sector and security level. Among the attractions of convertible securities are that they generally offer a yield advantage over common stocks; they have tended to capture much of the upside when equity prices move up in stronger markets; and convertibles’ yield advantage and bond-like characteristics have historically provided inherent downside protection in weaker markets. However, there is no assurance that convertible securities will participate significantly in any upward movement of the underlying common stock or that they will provide protection from downward movements. In November 2011, the Fund’s Trustees approved a change to eliminate a previous guideline that the Fund may invest up to 25% of its Managed Assets in securities of foreign issuers. As a result, the Fund may, but is not required to, invest above 25% of its Managed Assets in foreign securities. This change took effect February 28, 2012. Please discuss the economic and market environment over the first half of the fiscal year. The U.S. economy finally seems to be in a sustainable recovery, as evidenced by improvement in non-farm payrolls, falling unemployment rates and a reduction in consumers’ debt service obligations as a percentage of income. A better employment environment has contributed to improved consumer sentiment and positive trends in retail sales. Industrial production has been showing year-to-year gains, and there have even been some signs of acceleration in housing starts, which marks the first sustained good news in the housing market in several years. In late April 2012, the Department of Commerce reported real growth in gross domestic product (GDP) at an annual rate of 2.2% for the first quarter of 2012, and that followed an even stronger growth rate of 3.0% in the fourth quarter of 2011. Some near-term caution is warranted, as recent economic news has been somewhat less positive, indicating a lack of upside potential to published expectations for growth in 2012. The consensus among business economists seems to be that real growth for the full year 2012 will be in the range of 2.5% and 3.0%. News from international markets has included positive developments. Many of the concerns about sovereign debt of European nations that gripped investors in the summer of 2011 seemed to dissipate early in 2012 as European nations agreed on a plan to disburse further funds to Greece, AVK l ADVENT CLAYMORE CONVERTIBLE SECURITIES AND INCOME FUND SEMIANNUAL REPORT l 5 QUESTIONS & ANSWERS continued April 30, 2012 and the European central bank agreed to provide longer-term loans to banks to reduce the potential of a liquidity squeeze and a market panic. Recent political turmoil in Greece may also dissipate. Central banks of several key emerging markets, including China and Brazil, reversed earlier moves to tighten monetary policy to combat inflation by taking easing measures in recent months. These changes have positive implications for demand for exports from developed nations. Most U.S. market indices, both equity and fixed-income, posted strong returns for the six-month period ended April 30, 2012. The S&P 500 Index, which is generally regarded as a good indicator of the return from larger-capitalization U.S. stocks, returned 12.77% for this six-month period. Most international markets had positive returns, but were not nearly as strong as the U.S. market. Return of the Morgan Stanley Capital International Europe-Australasia-Far East Index (the “MSCI EAFE”) Index, which is composed of approximately 1,100 companies in 20 developed countries in Europe and the Pacific Basin, was 2.69% for the six months ended April 30, 2012. Return of the Merrill Lynch All U.S. Convertibles Index was 6.52%, and return of the Merrill Lynch Global 300 Convertibles Index was 5.21% for the six months ended April 30, 2012. In 2011, convertible securities underperformed most other asset classes, largely because the equity securities underlying the convertible issues did not generally perform as well as larger-capitalization stocks. Performance of convertibles began to improve in December 2011, and convertibles continued to perform well through the first quarter of 2012, as both credit and equity markets advanced. Most bond investments also delivered positive returns during the six months ended April 30, 2012. Return of the Barclays U.S. Aggregate Bond Index (the “Barclays Aggregate”), which measures return of the U.S. investment-grade and government bond market as a whole, was 2.44% for the six months ended April 30, 2012. Return of the Merrill Lynch High Yield Master II Index, which measures performance of the U.S. high-yield bond market, was 6.45% for the same period. How did the Fund perform in this environment? For the six-month period ended April 30, 2012, the Fund generated a total return based on market price of 5.04% and a return of 3.73% based on net asset value (“NAV”). As of April 30, 2012, the Fund’s market price of $15.86 represented a discount of 8.64% to NAV of $17.36. As of October 31, 2011, the Fund’s market price of $15.87 represented a discount of 9.42% to NAV of $17.52. All Fund returns cited—whether based on NAV or market price—assume the reinvestment of all distributions. The market price of the Fund’s shares fluctuates from time to time and it may be higher or lower than the Fund’s NAV. Please discuss the Fund’s distributions. In each month from November 2011 through April 2012, the Fund paid a monthly distribution of $0.0939 per common share. In addition, the Fund paid a supplemental distribution of $0.221 per common share on December 31, 2011. The current monthly distribution represents an annualized distribution rate of 7.10% based upon the last closing market price of $15.86 as of April 30, 2012. There is no guarantee of any future distributions or that the current returns and distribution rate will be maintained. How was the Fund’s portfolio allocated among asset classes and geographically during the six months ended April 30, 2012? Changes in the asset mix during the six months ended April 30, 2012, reflected ongoing actions to reduce the Fund’s risk profile. At the end of the prior fiscal year, October 31, 2011, convertible bonds represented 44.8% of total investments, and convertible preferred stocks represented 24.7%, so that the total exposure to convertibles was 69.5%. Corporate bonds represented 26.0%, equities 3.6%, and other investments 0.9%. These allocations were adjusted as stronger capital markets provided opportunities to reduce risk. As of April 30, 2012, convertible securities had been reduced to 60.9% of the Fund’s portfolio, with the vast majority of the convertible investment in bonds, which were increased to 57.0% of total investments. Convertible preferred stocks represented only 3.8% of total investments. Corporate bonds were increased to 31.4%, while equities decreased to 2.6%, and other investments were 5.1%. The major change over the last six months was a reduction in the portion of the portfolio invested in convertible preferred shares. The reason is that convertible preferreds tend to exhibit less of the asymmetry that is a desirable feature of convertible securities than convertible bonds. The asymmetry means that the securities capture much of the upside if the underlying stocks go up but do not go down as much as equities in a falling market. The purpose of this shift was to reduce risk. In order to maintain the same level of income, most of the allocation to convertible preferreds was replaced with convertible bonds and high-yielding straight debt. Also, the Fund’s global allocation was increased in order to take advantage of opportunities to invest in attractive securities of companies headquartered outside North America. As of April 30, 2012, 83.6% of the Fund’s investments were in North America, 11.9% in Europe, with the remaining 4.5% in other parts of the world. Six months earlier, 93.4% of the Fund’s investments were in North America, 5.7% in Europe, with the remaining 0.9% elsewhere. 6 l AVK l ADVENT CLAYMORE CONVERTIBLE SECURITIES AND INCOME FUND SEMIANNUAL REPORT QUESTIONS & ANSWERS continued April 30, 2012 What were the major securities holdings that affected the Fund’s performance? Among the top performing holdings were Gilead Sciences, Inc., a research-based biopharmaceutical company (1.9% of long-term investments at period end); Cable & Wireless Worldwide PLC, a global telecommunications company headquartered in London (1.0% of long-term investments at period end); Illumina, Inc., a U.S.-based biotechnology research systems company (1.9% of long-term investments at period end); and MGM Resorts International, a hospitality and gaming company (convertible bonds 1.2%, non-convertible bonds 0.2% of long-term investments at period end). In 2011 Gilead acquired Pharmasset, Inc., a clinical-stage pharmaceutical company that had interesting vaccines for Hepatitis C. Gilead stock was penalized at the time because investors felt that Gilead had paid too much for Pharmasset. Early in 2012, Gilead stock rose on positive news about one of Pharmasset’s new drugs; the stock subsequently corrected on negative news. The Fund was able to benefit from moving in and out of Gilead bonds, as the stock was quite volatile over this period. Cable & Wireless Worldwide PLC is a company that is more than 100 years old; they laid the first transatlantic cable. The company split itself into two pieces last year; the Fund’s holdings are in the portion that holds mainly broadband assets in the U.K. The company experienced some operating problems in 2011, mainly because of government austerity measures in the U.K. The Investment Adviser felt that Cable & Wireless was a potential acquisition candidate, however, and the company subsequently agreed to be acquired by Vodafone Group PLC. But the outcome of this deal remains uncertain in the face of shareholder objections and other potential impediments. Illumina makes gene sequencing technology systems that are sold to universities and pharmaceutical companies as they research ways to use DNA to create new drugs. The stock performed very well in 2011, as it had one of the highest growth rates in the industry. In January 2012, after the stock dropped, the company was approached with an offer by Roche Holding AG, a Swiss pharmaceutical company. Convertible bonds often feature a change of control put that allows investors to sell the convertibles at par to the acquiring company in the event of a change of control. A portion of the Fund’s position in Illumina was sold after the bonds rebounded to a price near par after the Roche bid was announced. Then, a little later after Illumina shareholders rejected Roche’s offer, the bonds traded down and the Fund again purchased them. MGM is a levered company that felt market pressure in 2011, with weakness in both the equity and the bonds. Part of the attraction of MGM was that they were making plans for an initial public offering of their Macau property, which would result in improved liquidity for the parent company. The Fund was able to buy MGM bonds at a discount, and then the position was reduced when the bonds rose to about 110% of par value. The stock has recently pulled back on concerns about consumer spending and growth in the company’s Asian markets, creating a new buying opportunity for the Fund. Among the positions that detracted from performance were auto manufacturer General Motors Company (1.3% of long-term investments at period end); a mandatory convertible preferred of Citigroup, Inc., a diversified financial services company (0.2% of long-term investments at period end); and convertible bonds of Goldcorp, Inc., a gold mining company based in Canada (1.6% of long-term investments at period end). General Motors has been hurt by overall macro trends, including high gasoline prices. There is also concern about the need to restructure their European business, since it is very difficult to close plants in Europe. The company also has a huge unfunded pension liability. On the positive side, the aging of the U.S. car population should support demand for GM’s products. Citigroup experienced no dramatic event other than general weakness in financial stocks. The company’s return on equity continues to be challenged by a combination of the need to reduce leverage and competitive pressures that are keeping fees low for many of their businesses. Goldcorp stock performed poorly, as did most commodity stocks when commodity prices moved lower; additionally Goldcorp reported disappointing earnings. A modest rise in interest rates and strength in the dollar put pressure on the price of gold, which of course offers investors no interest income. How has the Fund’s leverage strategy affected performance? The Fund utilizes leverage (borrowing) as part of its investment strategy, to finance the purchase of additional securities that provide increased income and potentially greater appreciation potential to common shareholders than could be achieved from a portfolio that is not leveraged. The Fund currently implements its leverage strategy through Auction Market Preferred Shares (“AMPSSM”) which are floating rate securities. During the period the Fund entered into certain transactions in an effort to lock in these low rates. As interest rates fell further, the Fund experienced a loss on these transactions and exited the position. See Note 6(e) Summary of Derivatives Information on page 33 of the Notes to Financial Statements. The Fund’s leverage outstanding as of April 30, 2012, was $262 million, approximately 39% of the Fund’s total managed assets. Since the Fund’s portfolio returned more than the cost of the AMPS during this period, leverage contributed to the performance of the common shares. The Investment Adviser continually evaluates the effectiveness of the Fund’s leverage program and explores possible new ways to utilize leverage. There is no guarantee that the Fund’s leverage strategy will be successful, and the Fund’s use of leverage may cause the Fund’s NAV and market price of AVK l ADVENT CLAYMORE CONVERTIBLE SECURITIES AND INCOME FUND SEMIANNUAL REPORT l 7 QUESTIONS & ANSWERS continued April 30, 2012 common shares to be more volatile. Leverage adds value only when the return on securities purchased exceeds the cost of leverage. What is the current outlook for the markets and the Fund? Advent is cautiously optimistic about the direction of the economy and securities markets and continues to see opportunities in convertible securities and high-yield bonds. A valuable feature of convertible securities is the asymmetry they offer investors, meaning that the securities capture much of the upside if the underlying stocks go up but do not go down as much as equities in a falling market. In an atmosphere of considerable uncertainly, the Investment Adviser has taken action to create more cushion against the possibility of a down market than in the past. This was accomplished by having a greater portion of the Fund invested in straight fixed income corporate bonds and, in the convertible portion, by favoring convertible bonds while reducing the exposure to convertible preferreds, which have the highest volatility among convertible issues. A distinguishing feature of this Fund is its solid emphasis on convertible securities. While there are many funds that are designated as convertible securities funds, most competing funds place more emphasis on high yield bonds. Advent believes that this Fund offers the dual advantages of yield from convertible securities and equity participation. As world equity markets rise, the equity sensitivity of a portfolio of convertible securities increases. When the equity markets are weak, convertibles’ declining sensitivity and interest income mitigate the downside risk. Advent believes that, over the long term, careful security selection and asset allocation will help the Fund’s performance by providing favorable returns in rising markets and muted exposure to equity price declines during weak markets. Index Definitions Indices are unmanaged and it is not possible to invest directly in any index. S&P 500 Index is a capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The MSCI EAFE Index is a free float-adjusted market capitalization weighted index designed to reflect the movements of stock markets in developed countries of Europe and the Pacific Basin. The index is calculated in U.S. dollars and is constructed to represent about 60% of market capitalization in each country. The Barclays Capital U.S. Aggregate Bond Index covers the U.S. dollar-denominated, investment-grade, fixed rate, taxable bond market of SEC-registered securities. The Index includes bonds from the Treasury, government-related, corporate, mortgage-backed securities (agency fixed-rate and hybrid ARM passthroughs), asset-backed securities and collateralized mortgage-backed securities sectors. The Merrill Lynch All U.S. Convertibles Index is comprised of approximately 500 issues of convertible bonds and preferred stock of all qualities. The Merrill Lynch Global 300 Convertibles Index measures performance of the global market for convertible securities. Merrill Lynch High Yield Master II Index is a commonly used benchmark index for high yield corporate bonds. AVK Risks and Other Considerations The views expressed in this report reflect those of the Portfolio Managers only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also contain forward-looking statements that involve risk and uncertainty, and there is no guarantee they will come to pass. There can be no assurance that the Fund will achieve its investment objectives. The value of the Fund will fluctuate with the value of the underlying securities. Historically, closed-end funds often trade at a discount to their net asset value. The Fund is subject to investment risk, including the possible loss of the entire amount that you invest. Past performance does not guarantee future results. Convertible Securities. The Fund is not limited in the percentage of its assets that may be invested in convertible securities. Convertible securities generally offer lower interest or dividend yields than non-convertible securities of similar quality. The market values of convertible securities tend to decline as interest rates increase and, conversely, to increase as interest rates decline. However, the convertible security’s market value tends to reflect the market price of the common stock of the issuing company when that stock price is greater than the convertible’s ‘‘conversion price,’’ which is the predetermined price at which the convertible security could be exchanged for the associated stock. Synthetic Convertible Securities. The value of a synthetic convertible security will respond differently to market fluctuations than a convertible security because a synthetic convertible security is composed of two or more separate securities, each with its own market value. In addition, if the value of the underlying common stock or the level of the index involved in the convertible 8 l AVK l ADVENT CLAYMORE CONVERTIBLE SECURITIES AND INCOME FUND SEMIANNUAL REPORT QUESTIONS & ANSWERS continued April 30, 2012 component falls below the exercise price of the warrant or option, the warrant or option may lose all value. Credit Risk. Credit risk is the risk that one or more securities in the Fund’s portfolio will decline in price, or fail to pay interest or principal when due, because the issuer of the security experiences a decline in its financial status. The Fund’s investments in convertible and nonconvertible debt securities involve credit risk. However, in general, lower rated securities carry a greater degree of risk that the issuer will lose its ability to make interest and principal payments, which could have a negative impact on the Fund’s net asset value or dividends. Equity Securities Risk. Equity risk is the risk that securities held by the Fund will fall due to general market or economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, and the particular circumstances and performance of particular companies whose securities the Fund holds. Preferred Securities Risks. There are special risks associated with investing in preferred securities, including risks related to deferral, noncumulative dividends, subordination, liquidity, limited voting rights and special redemption rights. Smaller Company Risk. The general risks associated with corporate income-producing and equity securities are particularly pronounced for securities issued by companies with smaller market capitalizations. These companies may have limited product lines, markets or financial resources, or they may depend on a few key employees. As a result, they may be subject to greater levels of credit, market and issuer risk. Securities of smaller companies may trade less frequently and in lesser volume than more widely held securities and their values may fluctuate more sharply than other securities. Companies with medium-sized market capitalizations may have risks similar to those of smaller companies. Lower Grade Securities. Investing in lower grade securities (commonly known as “junk bonds”) involves additional risks, including credit risk. Credit risk is the risk that one or more securities in the Fund’s portfolio will decline in price, or fail to pay interest or principal when due, because the issuer of the security experiences a decline in its financial status. Leverage Risk. Certain risks are associated with the leveraging of common stock. Both the net asset value and the market value of shares of common stock may be subject to higher volatility and a decline in value. Interest Rate Risk. In addition to the risks discussed above, convertible securities and nonconvertible income securities are subject to certain risks, including: • if interest rates go up, the value of convertible securities and noncon-vertible income securities in the Fund’s portfolio generally will decline; • during periods of declining interest rates, the issuer of a security may exercise its option to prepay principal earlier than scheduled, forcing the Fund to reinvest in lower yielding securities. This is known as call or prepayment risk. Lower grade securities have call features that allow the issuer to repurchase the security prior to its stated maturity. An issuer may redeem a lower grade security if the issuer can refinance the security at a lower cost due to declining interest rates or an improvement in the credit standing of the issuer; and • during periods of rising interest rates, the average life of certain types of securities may be extended because of slower than expected principal payments. This may lock in a below market interest rate, increase the security’s duration (the estimated period until the security is paid in full) and reduce the value of the security. This is known as extension risk. Illiquid Investments. The Fund may invest without limit in illiquid securities. The Fund may also invest without limit in Rule 144A Securities. Although many of the Rule 144A Securities in which the Fund invests may be, in the view of the Investment Adviser, liquid, if qualified institutional buyers are unwilling to purchase these Rule 144A Securities, they may become illiquid. Illiquid securities may be difficult to dispose of at a fair price at the times when the Fund believes it is desirable to do so. The market price of illiquid securities generally is more volatile than that of more liquid securities, which may adversely affect the price that the Fund pays for or recovers upon the sale of illiquid securities. Foreign Securities and Emerging Markets Risk. Investing in non-U.S. issuers may involve unique risks, such as currency, political, economic and market risk. In addition, investing in emerging markets entails additional risk including, but not limited to (1) news and events unique to a country or region (2) smaller market size, resulting in lack of liquidity and price volatility (3) certain national policies which may restrict the Fund’s investment opportunities. (4) less uniformity in accounting and reporting requirements (5) unreliable securities valuation and (6) custody risk. Strategic Transactions. The Fund may use various other investment management techniques that also involve certain risks and special considerations, including engaging in hedging and risk management transactions, including interest rate and foreign currency transactions, options, futures, swaps, caps, floors, and collars and other derivatives transactions. Auction Market Preferred Shares (AMPS) Risk. The AMPS are redeemable, in whole or in part, at the option of the Fund on any dividend payment date for AMPS, and are subject to mandatory redemption in certain circumstances. The AMPS are not listed on an exchange. You may only buy or sell AMPS through an order placed at an auction with or through a broker/dealer that has entered into an agreement with the auction agent and the Fund or in a secondary market maintained by certain broker/dealers. These broker/dealers are not required to maintain this market, and it may not provide you with liquidity. The AMPS market continues to remain illiquid as auctions for nearly all AMPS continue to fail. A failed auction is not a default, nor does it require the redemption of a fund’s auction-rate preferred shares. Provisions in the Fund’s offering documents provide a mechanism to set a maximum rate in the event of a failed auction, and, thus, investors will continue to be entitled to receive payment for holding these AMPS. In addition to the risks described above, the Fund is also subject to: Management Risk, Market Disruption Risk, Derivatives Risk, Foreign Currency Risk, and Anti-Takeover Provisions. Please see www.guggenheimfunds.com/avk for a more detailed discussion about Fund risks and considerations. AVK l ADVENT CLAYMORE CONVERTIBLE SECURITIES AND INCOME FUND SEMIANNUAL REPORT l 9 FUND SUMMARY (Unaudited) April 30, 2012 Fund Statistics Share Price Common Share Net Asset Value Premium/Discount to NAV -8.64% Net Assets Applicable to Common Shares ($000) Total Returns (Inception 4/30/03) Market NAV Six Month 5.04% 3.73% One Year -10.11% -9.62% Three Year - average annual 21.20% 19.08% Five Year - average annual -2.17% -1.14% Since Inception - average annual 4.34% 5.34% % of Long-Term Top Ten Industries Investments Telecommunications 7.2% Biotechnology 7.1% Oil & Gas 6.8% Semiconductors 6.0% Pharmaceuticals 5.5% Mining 5.1% Computers 4.4% Coal 4.0% Auto Manufacturers 4.0% Real Estate Investment Trusts 3.2% % of Long-Term Top Ten Issuers Investments Amgen, Inc. 3.0% Alcatel-Lucent 2.8% L-3 Communications Holdings, Inc. 2.5% Electronic Arts, Inc. 1.9% Gilead Sciences, Inc. 1.9% Alpha Appalachia Holdings, Inc. 1.9% Omnicare, Inc. 1.9% Illumina, Inc. 1.9% SanDisk Corp. 1.6% Goldcorp, Inc. 1.6% Past performance does not guarantee future results. All portfolio data is subject to change daily. For more current information, please visit www.guggenheim-funds.com/avk. The above summaries are provided for informational purposes only and should not be viewed as recommendations. 10 l AVK l ADVENT CLAYMORE CONVERTIBLE SECURITIES AND INCOME FUND SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) April 30, 2012 Principal Optional Call Amount^ Description Rating * Coupon Maturity Provisions** Value Long-Term Investments – 159.0% Convertible Bonds – 95.1% Aerospace & Defense – 4.4% AAR Corp. B+ 1.63% 03/01/2014 N/A $ 1,897,500 L-3 Communications Holdings, Inc. BB+ 3.00% 08/01/2035 N/A Agriculture – 0.4% Wilmar International Ltd., Series WIL (Singapore)(a) NR 0.00% 12/18/2012 N/A Apparel – 0.9% Iconix Brand Group, Inc.(b) NR 2.50% 06/01/2016 N/A Auto Manufacturers – 1.5% Navistar International Corp. B 3.00% 10/15/2014 N/A Biotechnology – 11.2% Amgen, Inc., Series B A+ 0.38% 02/01/2013 N/A Dendreon Corp. NR 2.88% 01/15/2016 N/A Gilead Sciences, Inc. A– 1.00% 05/01/2014 N/A Illumina, Inc.(b) NR 0.25% 03/15/2016 N/A Coal – 3.4% Alpha Appalachia Holdings, Inc. BB– 3.25% 08/01/2015 N/A Patriot Coal Corp. NR 3.25% 05/31/2013 N/A Computers – 5.5% EMC Corp., Series B A– 1.75% 12/01/2013 N/A EUR 4,508,000 Ingenico, Series ING (France) NR 2.75% 01/01/2017 N/A Netapp, Inc. NR 1.75% 06/01/2013 N/A SanDisk Corp. BB 1.50% 08/15/2017 N/A Diversified Financial Services – 1.1% QBE Funding Trust (Australia)(a) A 0.00% 05/12/2030 05/12/13 @ 100 Entertainment – 0.7% International Game Technology BBB 3.25% 05/01/2014 N/A Environmental Control – 1.0% Covanta Holding Corp. B+ 3.25% 06/01/2014 N/A Health Care Products – 2.4% Hologic, Inc., Series 2012(c) (d) BB 2.00% 03/01/2042 03/06/18 @ 100 Health Care Services – 2.3% LifePoint Hospitals, Inc. B 3.50% 05/15/2014 N/A Molina Healthcare, Inc., Series MOH NR 3.75% 10/01/2014 N/A Insurance – 1.7% EUR 632,500 AXA SA, Series CS (France) BBB+ 3.75% 01/01/2017 N/A Old Republic International Corp. BBB+ 8.00% 05/15/2012 N/A See notes to financial statements. AVK l ADVENT CLAYMORE CONVERTIBLE SECURITIES AND INCOME FUND SEMIANNUAL REPORT l 11 PORTFOLIO OF INVESTMENTS (Unaudited) continued April 30, 2012 Principal Optional Call Amount^ Description Rating * Coupon Maturity Provisions** Value Internet – 3.7% Digital River, Inc. NR 2.00% 11/01/2030 11/01/15 @ 100 $ 3,794,572 TIBCO Software, Inc.(b) NR 2.25% 05/01/2032 05/05/17 @ 100 WebMD Health Corp. NR 2.50% 01/31/2018 N/A Investment Companies – 2.0% Ares Capital Corp.(b) BBB 4.88% 03/15/2017 N/A Billion Express Investments Ltd. (China) NR 0.75% 10/18/2015 N/A Iron & Steel – 0.6% ArcelorMittal (Luxembourg) BBB– 5.00% 05/15/2014 N/A Lodging – 1.9% MGM Resorts International B– 4.25% 04/15/2015 N/A Mining – 5.2% African Minerals Ltd. (Bermuda) NR 8.50% 02/10/2017 02/24/15 @ 110 AngloGold Ashanti Holdings Finance PLC (South Africa)(b) NR 3.50% 05/22/2014 N/A Goldcorp, Inc. (Canada) BBB+ 2.00% 08/01/2014 N/A Newmont Mining Corp., Series A BBB+ 1.25% 07/15/2014 N/A Miscellaneous Manufacturing – 1.0% Trinity Industries, Inc. BB– 3.88% 06/01/2036 06/01/18 @ 100 Oil & Gas – 5.5% Chesapeake Energy Corp. BB 2.50% 05/15/2037 05/15/17 @ 100 Goodrich Petroleum Corp. CCC+ 5.00% 10/01/2029 10/01/14 @ 100 Lukoil International Finance BV (Russia) BBB– 2.63% 06/16/2015 N/A Stone Energy Corp.(b) NR 1.75% 03/01/2017 N/A Oil & Gas Services – 2.9% Helix Energy Solutions Group, Inc. NR 3.25% 03/15/2032 03/20/18 @ 100 Subsea 7 SA, Series ACY (Luxembourg) NR 2.25% 10/11/2013 N/A EUR 4,126,000 Technip SA, Series TEC (France) BBB+ 0.50% 01/01/2016 N/A Packaging & Containers – 2.3% Owens-Brockway Glass Container, Inc.(b) BB 3.00% 06/01/2015 N/A Pharmaceuticals – 7.7% ENDO Pharmaceuticals Holdings, Inc. NR 1.75% 04/15/2015 N/A Isis Pharmaceuticals, Inc. NR 2.63% 02/15/2027 02/15/13 @ 100 Omnicare, Inc., Series OCR B+ 3.25% 12/15/2035 12/15/15 @ 100 Onyx Pharmaceuticals, Inc. NR 4.00% 08/15/2016 N/A Salix Pharmaceuticals Ltd.(b) NR 1.50% 03/15/2019 N/A Shire PLC, Series SHP (Channel Islands) NR 2.75% 05/09/2014 N/A Real Estate – 0.6% Forest City Enterprises, Inc.(b) B– 4.25% 08/15/2018 N/A See notes to financial statements. 12l AVK l ADVENT CLAYMORE CONVERTIBLE SECURITIES AND INCOME FUND SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued April 30, 2012 Principal Optional Call Amount^ Description Rating * Coupon Maturity Provisions** Value Real Estate Investment Trusts – 4.8% Annaly Capital Management, Inc. NR 4.00% 02/15/2015 N/A $ 2,509,500 Health Care REIT, Inc. BBB– 3.00% 12/01/2029 12/01/14 @ 100 Host Hotels & Resorts, LP(b) BB+ 2.50% 10/15/2029 10/20/15 @ 100 SL Green Operating Partnership, LP(b) BB+ 3.00% 10/15/2017 N/A Retail – 2.3% RadioShack Corp.(b) B2 2.50% 08/01/2013 N/A Semiconductors – 9.5% Advanced Micro Devices, Inc. BB– 6.00% 05/01/2015 N/A Lam Research Corp.(b) BBB– 0.50% 05/15/2016 N/A Linear Technology Corp., Series A NR 3.00% 05/01/2027 05/01/14 @ 100 Micron Technology, Inc., Series A(b) NR 1.50% 08/01/2031 08/05/15 @ 100 Micron Technology, Inc., Series C(b) BB– 2.38% 05/01/2032 05/04/19 @ 100 ON Semiconductor Corp. BB 2.63% 12/15/2026 12/20/13 @ 100 Photronics, Inc.(b) NR 3.25% 04/01/2016 N/A Software – 3.1% Electronic Arts, Inc.(b) NR 0.75% 07/15/2016 N/A Telecommunications – 5.5% Alcatel-Lucent USA, Inc., Series B (France) B 2.88% 06/15/2025 06/20/13 @ 100 GBP 3,900,000 Cable & Wireless Worldwide PLC (United Kingdom) NR 5.75% 11/24/2014 N/A Ciena Corp.(b) NR 4.00% 03/15/2015 N/A SBA Communications Corp. NR 1.88% 05/01/2013 N/A Total Convertible Bonds – 95.1% (Cost $376,497,403) Corporate Bonds – 52.4% Advertising – 1.0% Lamar Media Corp. BB– 7.88% 04/15/2018 04/15/14 @ 104 Agriculture – 0.2% North Atlantic Trading Co.(b) B2 11.50% 07/15/2016 07/15/13 @ 109 Auto Manufacturers – 2.7% DaimlerChrysler Group, LLC/CG Co.-Issuer, Inc. B 8.25% 06/15/2021 06/15/16 @ 104 Ford Motor Co. BB+ 6.50% 08/01/2018 N/A Ford Motor Co. BB+ 7.13% 11/15/2025 N/A Ford Motor Co. BB+ 6.63% 02/15/2028 N/A Ford Motor Co. BB+ 6.63% 10/01/2028 N/A Ford Motor Co. BB+ 6.38% 02/01/2029 N/A Jaguar Land Rover PLC (United Kingdom)(b) B+ 7.75% 05/15/2018 05/15/14 @ 106 Jaguar Land Rover PLC (United Kingdom)(b) B+ 8.13% 05/15/2021 05/15/16 @ 104 Auto Parts & Equipment – 2.4% Cooper Tire & Rubber Co. BB– 8.00% 12/15/2019 N/A Dana Holding Corp. BB 6.50% 02/15/2019 02/15/15 @ 103 Dana Holding Corp. BB 6.75% 02/15/2021 02/15/16 @ 103 See notes to financial statements. AVK l ADVENT CLAYMORE CONVERTIBLE SECURITIES AND INCOME FUND SEMIANNUAL REPORT l 13 PORTFOLIO OF INVESTMENTS (Unaudited) April 30, 2012 Principal Optional Call Amount^ Description Rating * Coupon Maturity Provisions** Value Auto Parts & Equipment continued Goodyear Tire & Rubber Co. B+ 8.25% 08/15/2020 08/15/15 @ 104 $ 1,190,000 Lear Corp. BB 7.88% 03/15/2018 03/15/14 @ 104 Pittsburgh Glass Works, LLC(b) B+ 8.50% 04/15/2016 04/15/13 @ 104 Banks – 0.7% Ally Financial, Inc. B+ 8.30% 02/12/2015 N/A Synovus Financial Corp. B– 5.13% 06/15/2017 N/A Chemicals – 3.4% CF Industries, Inc. BB+ 6.88% 05/01/2018 N/A CF Industries, Inc. BB+ 7.13% 05/01/2020 N/A Chevron Phillips Chemical Co., LLC/LP(b) BBB 4.75% 02/01/2021 11/01/20 @ 100 EUR 650,000 Ineos Group Holdings Ltd. (United Kingdom)(b) CCC+ 7.88% 02/15/2016 02/15/13 @ 101 EUR 600,000 Ineos Group Holdings Ltd., Series REGS (United Kingdom) CCC+ 7.88% 02/15/2016 02/15/13 @ 101 Vertellus Specialties, Inc.(b) B– 9.38% 10/01/2015 04/01/13 @ 105 Coal – 3.0% Alpha Natural Resources, Inc. BB 6.25% 06/01/2021 06/01/16 @ 103 Peabody Energy Corp.(b) BB+ 6.00% 11/15/2018 N/A Peabody Energy Corp. BB+ 6.50% 09/15/2020 N/A Peabody Energy Corp.(b) BB+ 6.25% 11/15/2021 N/A SunCoke Energy, Inc. B+ 7.63% 08/01/2019 08/01/14 @ 106 Commercial Services – 0.6% Avis Budget Car Rental, LLC B 8.25% 01/15/2019 10/15/14 @ 104 Emergency Medical Services Corp. B– 8.13% 06/01/2019 06/01/14 @ 106 Neff Rental, LLC(b) B– 9.63% 05/15/2016 05/15/13 @ 107 Computers – 1.5% Seagate HDD Cayman (Ireland) BB+ 7.75% 12/15/2018 12/15/14 @ 104 Distribution & Wholesale – 0.3% Marfrig Overseas Ltd. (Brazil)(b) B+ 9.50% 05/04/2020 05/04/15 @ 105 Diversified Financial Services – 1.5% Air Lease Corp.(b) NR 5.63% 04/01/2017 N/A Ford Motor Credit Co., LLC BB+ 12.00% 05/15/2015 N/A International Lease Finance Corp. BBB– 8.25% 12/15/2020 N/A GBP 1,940,000 Thames Water Kemble Finance PLC, Series EMTN (United Kingdom) B1 7.75% 04/01/2019 N/A Electric – 0.4% AES Corp. BB– 8.00% 06/01/2020 N/A AES Corp.(b) BB– 7.38% 07/01/2021 N/A Texas Competitive Electric Holdings Co., LLC(b) CCC 11.50% 10/01/2020 04/01/16 @ 106 See notes to financial statements. 14 l AVK l ADVENT CLAYMORE CONVERTIBLE SECURITIES AND INCOME FUND SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued April 30, 2012 Principal Optional Call Amount^ Description Rating * Coupon Maturity Provisions** Value Entertainment – 0.2% Mohegan Tribal Gaming Authority CCC 6.13% 02/15/2013 N/A $ 614,250 Production Resource Group, Inc.(b) B– 8.88% 05/01/2019 05/01/14 @ 107 Food – 1.1% Bumble Bee Acquisition Corp.(b) B 9.00% 12/15/2017 12/15/14 @ 105 Del Monte Corp. CCC+ 7.63% 02/15/2019 02/15/14 @ 104 Land O’Lakes Capital Trust I(b) BB 7.45% 03/15/2028 N/A Minerva Luxembourg SA (Brazil)(b) B+ 12.25% 02/10/2022 02/10/17 @ 106 EUR 750,000 R&R Ice Cream PLC (United Kingdom)(b) B+ 8.38% 11/15/2017 11/15/13 @ 106 Forest Products & Paper – 0.5% AbitibiBowater, Inc. BB– 10.25% 10/15/2018 10/15/14 @ 105 Verso Paper Holdings, LLC / Verso Paper, Inc.(b) BB– 11.75% 01/15/2019 01/15/15 @ 109 Hand & Machine Tools – 0.0%+ Mcron Finance Sub, LLC / Mcron Finance Corp.(b) B+ 8.38% 05/15/2019 05/15/15 @ 106 Health Care Products – 0.7% DJO Finance, LLC / DJO Finance Corp. CCC+ 9.75% 10/15/2017 10/15/13 @ 107 Kinetic Concepts, Inc. / KCI USA, Inc.(b) CCC+ 12.50% 11/01/2019 11/01/15 @ 106 Rotech Healthcare, Inc. B 10.50% 03/15/2018 03/15/15 @ 105 Health Care Services – 2.5% Apria Healthcare Group, Inc. BB 11.25% 11/01/2014 11/01/12 @ 103 Capella Healthcare, Inc. B 9.25% 07/01/2017 07/01/13 @ 107 Radiation Therapy Services, Inc.(b) B+ 8.88% 01/15/2017 05/15/14 @ 104 Radiation Therapy Services, Inc. CCC+ 9.88% 04/15/2017 04/15/14 @ 105 Select Medical Holdings Corp.(e) B– 6.49% 09/15/2015 N/A Tenet Healthcare Corp. BB– 8.88% 07/01/2019 07/01/14 @ 104 Tenet Healthcare Corp. CCC+ 8.00% 08/01/2020 08/01/15 @ 104 Home Builders – 0.2% Beazer Homes USA, Inc. CCC 8.13% 06/15/2016 N/A Household Products & Housewares – 1.9% Reynolds Group Issuer, Inc.(b) B– 9.25% 05/15/2018 05/15/14 @ 104 Reynolds Group Issuer, Inc.(b) BB– 7.13% 04/15/2019 10/15/14 @ 104 Reynolds Group Issuer, Inc.(b) B– 9.88% 08/15/2019 08/15/15 @ 105 Spectrum Brands Holdings, Inc.(b) B 9.50% 06/15/2018 06/15/14 @ 105 Spectrum Brands Holdings, Inc. B 9.50% 06/15/2018 06/15/14 @ 105 Yankee Candle Co., Inc., Series B CCC+ 9.75% 02/15/2017 02/15/13 @ 103 Insurance – 0.7% Liberty Mutual Group, Inc.(b) (e) BB 10.75% 06/15/2088 06/15/38 @ 100 MetLife, Inc. BBB 10.75% 08/01/2039 08/01/34 @ 100 Investment Companies – 0.1% Offshore Group Investments Ltd. (Cayman Islands) B– 11.50% 08/01/2015 02/01/13 @ 109 See notes to financial statements. AVK l ADVENT CLAYMORE CONVERTIBLE SECURITIES AND INCOME FUND SEMIANNUAL REPORT l 15 PORTFOLIO OF INVESTMENTS (Unaudited) April 30, 2012 Principal Optional Call Amount^ Description Rating * Coupon Maturity Provisions** Value Iron & Steel – 0.6% AK Steel Corp. BB– 8.38% 04/01/2022 04/01/17 @ 104 $ 33,950 Algoma Acquisition Corp. (Canada)(b) CCC 9.88% 06/15/2015 06/15/12 @ 102 Edgen Murray Corp. B– 12.25% 01/15/2015 01/15/13 @ 106 Optima Specialty Steel, Inc.(b) B 12.50% 12/15/2016 12/15/14 @ 106 CAD 90,000 Russel Metals, Inc. (Canada)(b) Ba1 6.00% 04/19/2022 04/19/17 @ 103 Leisure Time – 0.2% Brunswick Corp. BB– 7.13% 08/01/2027 N/A Lodging – 1.3% Caesars Entertainment Operating Co., Inc. CCC 10.00% 12/15/2018 12/15/13 @ 105 Caesars Entertainment Operating Co., Inc.(b) B 8.50% 02/15/2020 02/15/16 @ 104 Marina District Finance Co., Inc. BB– 9.88% 08/15/2018 08/15/14 @ 105 MGM Resorts International B– 7.63% 01/15/2017 N/A MTR Gaming Group, Inc. B– 11.50% 08/01/2019 08/01/15 @ 106 Wynn Las Vegas, LLC / Wynn Las Vegas Capital Corp.(b) BBB– 5.38% 03/15/2022 03/15/17 @ 103 Machinery-Diversified – 0.4% Case New Holland, Inc. BB+ 7.88% 12/01/2017 N/A Media – 3.9% CCO Holdings, LLC BB– 6.50% 04/30/2021 04/30/15 @ 105 Clear Channel Worldwide Holdings, Inc.(b) B 7.63% 03/15/2020 03/15/15 @ 106 Clear Channel Worldwide Holdings, Inc.(b) B 7.63% 03/15/2020 03/15/15 @ 106 Gray Television, Inc. CCC+ 10.50% 06/29/2015 11/01/12 @ 108 Univision Communications, Inc.(b) CCC+ 8.50% 05/15/2021 11/15/15 @ 104 XM Satellite Radio, Inc.(b) BB 7.63% 11/01/2018 11/01/14 @ 104 Mining – 2.2% FMG Resources August 2006 Pty Ltd. (Australia)(b) BB– 6.88% 02/01/2018 02/01/14 @ 105 FMG Resources August 2006 Pty Ltd. (Australia)(b) BB– 8.25% 11/01/2019 11/01/15 @ 104 FMG Resources August 2006 Pty Ltd. (Australia)(b) BB– 6.88% 04/01/2022 04/01/17 @ 103 Oil & Gas – 4.4% Alta Mesa Holdings, LP/Alta Mesa Finance Services Corp. B 9.63% 10/15/2018 10/15/14 @ 105 Bill Barrett Corp. BB– 7.63% 10/01/2019 10/01/15 @ 104 Bill Barrett Corp. BB– 7.00% 10/15/2022 10/15/17 @ 104 Carrizo Oil & Gas, Inc. B 8.63% 10/15/2018 10/15/14 @ 104 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc.(b) BB 6.63% 11/15/2019 11/15/15 @ 103 Clayton Williams Energy, Inc. B 7.75% 04/01/2019 04/01/15 @ 104 Energy XXI Gulf Coast, Inc. B 9.25% 12/15/2017 12/15/14 @ 105 Hercules Offshore, Inc.(b) B+ 7.13% 04/01/2017 04/01/14 @ 105 Hercules Offshore, Inc.(b) B– 10.25% 04/01/2019 04/01/15 @ 108 OGX Austria GmbH (Austria)(b) B 8.38% 04/01/2022 04/01/17 @ 104 Parker Drilling Co.(b) B1 9.13% 04/01/2018 04/01/14 @ 105 Plains Exploration & Production Co. BB– 6.13% 06/15/2019 06/15/16 @ 103 Plains Exploration & Production Co. BB– 6.75% 02/01/2022 02/01/17 @ 103 See notes to financial statements. 16l AVK l ADVENT CLAYMORE CONVERTIBLE SECURITIES AND INCOME FUND SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued April 30, 2012 Principal Optional Call Amount^ Description Rating * Coupon Maturity Provisions** Value Oil & Gas (continued) Range Resources Corp. BB 8.00% 05/15/2019 05/15/14 @ 104 $ 552,500 Range Resources Corp. BB 5.00% 08/15/2022 02/15/17 @ 103 Samson Investment Co.(b) B 9.75% 02/15/2020 02/15/16 @ 105 SandRidge Energy, Inc.(b) B 8.13% 10/15/2022 04/15/17 @ 104 Tesoro Corp. BB+ 9.75% 06/01/2019 06/01/14 @ 105 Unit Corp. BB– 6.63% 05/15/2021 05/15/16 @ 103 W&T Offshore, Inc. B 8.50% 06/15/2019 06/15/15 @ 104 Oil & Gas Services – 1.1% Forbes Energy Services Ltd. B 9.00% 06/15/2019 06/15/15 @ 105 Green Field Energy Services, Inc.(b) CCC+ 13.00% 11/15/2016 11/15/14 @ 110 SESI, LLC BB+ 6.38% 05/01/2019 05/01/15 @ 103 Stallion Oilfield Holdings Ltd. B 10.50% 02/15/2015 02/15/13 @ 105 Packaging & Containers – 0.0%+ Sealed Air Corp.(b) BB 8.38% 09/15/2021 09/15/16 @ 104 Pharmaceuticals – 1.1% EUR 2,000,000 Capsugel FinanceCo SCA (Luxembourg)(b) B 9.88% 08/01/2019 08/01/14 @ 107 ENDO Pharmaceuticals Holdings, Inc. BB– 7.25% 01/15/2022 07/15/16 @ 104 Valeant Pharmaceuticals International(b) BB– 7.00% 10/01/2020 10/01/15 @ 104 Pipelines – 0.4% Crosstex Energy, LP B+ 8.88% 02/15/2018 02/15/14 @ 104 Eagle Rock Energy Partners, LP B– 8.38% 06/01/2019 06/01/15 @ 104 Everest Acquisition, LLC / Everest Acquisition Finance, Inc.(b) B2 9.38% 05/01/2020 05/01/16 @ 105 Real Estate – 0.2% Kennedy-Wilson, Inc. BB– 8.75% 04/01/2019 04/01/15 @ 104 Real Estate Investment Trusts – 0.3% OMEGA Healthcare Investors, Inc.(b) BBB– 5.88% 03/15/2024 03/15/17 @ 103 Rouse Co., LP BB+ 6.75% 11/09/2015 05/09/13 @ 103 Retail – 2.3% Bon-Ton Department Stores, Inc. CCC+ 10.25% 03/15/2014 N/A Burlington Coat Factory Warehouse Corp. Caa1 10.00% 02/15/2019 02/15/15 @ 105 Dave & Buster’s, Inc. CCC+ 11.00% 06/01/2018 06/01/14 @ 106 Fiesta Restaurant Group(b) B 8.88% 08/15/2016 02/15/14 @ 104 HOA Restaurant Group, LLC(b) B 11.25% 04/01/2017 04/01/14 @ 106 Jo-Ann Stores, Inc.(b) CCC+ 8.13% 03/15/2019 03/15/14 @ 104 Rite AID Corp. CCC 9.50% 06/15/2017 06/15/13 @ 103 Rite AID Corp.(b) CCC 9.25% 03/15/2020 03/15/16 @ 105 Toys “R” US, Inc. CCC+ 7.38% 10/15/2018 N/A See notes to financial statements. AVK l ADVENT CLAYMORE CONVERTIBLE SECURITIES AND INCOME FUND SEMIANNUAL REPORT l 17 PORTFOLIO OF INVESTMENTS (Unaudited) April 30, 2012 Principal Optional Call Amount^ Description Rating * Coupon Maturity Provisions** Value Software – 0.2% Emdeon, Inc.(b) CCC+ 11.00% 12/31/2019 12/31/15 @ 106 $ 283,750 Lawson Software, Inc.(b) B– 11.50% 07/15/2018 07/15/15 @ 106 Storage & Warehousing – 1.5% Niska Gas Storage US, LLC B+ 8.88% 03/15/2018 03/15/14 @ 104 Telecommunications – 5.9% EUR 6,550,000 Alcatel-Lucent (France) B 8.50% 01/15/2016 N/A Hughes Satellite Systems Corp. B+ 6.50% 06/15/2019 N/A Hughes Satellite Systems Corp. B– 7.63% 06/15/2021 N/A Intelsat Luxembourg SA (Luxembourg) CCC+ 11.25% 02/04/2017 02/15/13 @ 106 Level 3 Communications, Inc. CCC 11.88% 02/01/2019 02/01/15 @ 106 NII Capital Corp. B+ 8.88% 12/15/2019 12/15/14 @ 104 NII Capital Corp. B+ 7.63% 04/01/2021 04/01/16 @ 104 Sorenson Communications, Inc.(b) NR 10.50% 02/01/2015 02/01/13 @ 103 CAD 65,000 Telesat Canada / Telesat LLC (Canada)(b) B– 6.00% 05/15/2017 05/15/14 @ 103 Virgin Media Finance PLC (United Kingdom) BB– 8.38% 10/15/2019 10/15/14 @ 104 EUR 500,000 Wind Acquisition Finance SA (Luxembourg)(b) BB– 11.75% 07/15/2017 07/15/13 @ 106 Windstream Corp. B+ 8.13% 09/01/2018 09/01/14 @ 104 Windstream Corp. B+ 7.75% 10/01/2021 10/01/16 @ 104 Windstream Corp. B+ 7.50% 06/01/2022 06/01/17 @ 104 Transportation – 0.8% Gulfmark Offshore, Inc.(b) BB– 6.38% 03/15/2022 03/15/17 @ 103 Navios Maritime Holdings, Inc. / Navios Maritime Finance II US, Inc. (Marshall Island) B+ 8.13% 02/15/2019 02/15/15 @ 104 Navios Maritime Holdings, Inc. / Navios Maritime Finance US, Inc. (Marshall Island) BB– 8.88% 11/01/2017 11/01/13 @ 104 Ship Finance International Ltd. (Bermuda) B+ 8.50% 12/15/2013 N/A Swift Services Holdings, Inc. B+ 10.00% 11/15/2018 11/15/14 @ 105 Total Corporate Bonds – 52.4% (Cost $211,297,042) Term Loans – 0.8%(f) Chrysler Group LLC/CG Co-Isser, Inc., Tranche B Ba2 6.00% 04/27/2017 N/A Media General, Inc. NR 8.50% 03/29/2013 N/A Revel Entertainment NR 9.00% 02/17/2017 N/A (Cost $3,006,687) Number of Shares Description Rating * Coupon Maturity Value Convertible Preferred Stocks – 6.4% Banks – 2.4% Bank of America Corp., Series L(g) BB+ 7.25% – Citigroup, Inc. NR 7.50% 12/15/2012 Electric – 0.4% PPL Corp. NR 8.75% 05/01/2014 See notes to financial statements. 18l AVK l ADVENT CLAYMORE CONVERTIBLE SECURITIES AND INCOME FUND SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued April 30, 2012 Number of Shares Description Rating * Coupon Maturity Value Hand & Machine Tools – 0.4% Stanley Black & Decker, Inc. BBB+ 4.75% 11/17/2015 $ 1,519,560 Housewares – 0.4% Newell Financial Trust I BB 5.25% 12/01/2027 Insurance – 1.9% MetLife, Inc.(h) BBB– 5.00% 09/11/2013 Oil & Gas – 0.9% Apache Corp., Series D BBB+ 6.00% 08/01/2013 Total Convertible Preferred Stocks – 6.4% (Cost $24,627,736) Common Stocks – 4.3% Auto Manufacturers – 2.1% General Motors Co.(i) Internet – 0.5% Symantec Corp.(h) (i) Lodging – 1.1% Wynn Resorts Ltd.(h) Mining – 0.6% Goldcorp, Inc. (Canada)(h) Total Common Stocks – 4.3% (Cost $18,124,777) Warrants – 0.0%+ Greenfield Energy Service(i) 11/15/2021 (Cost $25,341) Total Long-Term Investments – 159.0% (Cost $633,578,986) Expiration Exercise Contracts Options Purchased(i) Month Price Value Put Options Purchased – 0.2% Bed Bath & Beyond, Inc. August 2012 $ 71,312 Chesapeake Energy Corp. July 2012 Gap, Inc. June 2012 iShares Russell 2000 Index Fund June 2012 NextEra Energy, Inc.(h) June 2012 Patriot Coal Corp. May 2012 Patriot Coal Corp. June 2012 RadioShack Corp. July 2012 SPDR S&P rust May 2012 (Cost $906,329) See notes to financial statements. AVK l ADVENT CLAYMORE CONVERTIBLE SECURITIES AND INCOME FUND SEMIANNUAL REPORT l 19 PORTFOLIO OF INVESTMENTS (Unaudited) April 30, 2012 Number of Shares Description Value Short-Term Investments – 7.6% Money Market – 7.6% Goldman Sachs Financial Prime Obligations(j) $ 31,175,239 (Cost $31,175,239) Total Investments – 166.8% (Cost $665,660,554) Liabilities in excess of Other Assets – (2.5%) Total value of Options Written – (0.3%) (Premiums received $1,195,312) Preferred Shares, at redemption value – (-64.0% of Net Assets Applicable to Common Shareholders or -38.4% of Total Investments) Net Assets Applicable to Common Shareholders – 100.0% $ 409,263,065 BV – Limited Liability Company GmbH – Limited Liability LLC – Limited Liability Company LP – Limited Partnership N/A- Not Applicable P LC – Public Limited Company Pty – Propriety S&P – Standard & Poor’s SA – Corporation SCA – Limited Partnership All percentages shown in the Portfolio of Investments are based on Net Assets Applicable to Common Shareholders, unless otherwise noted. ^ The principal amount is denominated in U.S. Dollars unless otherwise noted. * Ratings shown are per Standard & Poor’s, Moody’s or Fitch. Securities classified as NR are not rated. (For securities not rated by Standard & Poor’s Rating Group, the rating by Moody’sInvestor Services, Inc. is provided. Likewise, for securities not rated by Standard & Poor’s Rating Group and Moody’s Investor Services, Inc., the rating by Fitch Ratings is provided.) All ratingsare unaudited. The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. All optional provisions are unaudited. + Less than 0.1% (a) Zero coupon bond. (b) Securities are exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutionalbuyers. At April 30, 2012 these securities amounted to $179,138,967, which represents 43.8% of net assets applicable to common shares. (c) Security is a “Step coupon” bond where the coupon increases or decreases at a predetermined date. The rate shown reflects the rate in effect at the end of the reporting period. (d) Security becomes an accreting bond after March 1, 2018 with a 2.00% principal accretion rate. (e) Floating or variable rate coupon. The rate shown is as of April 30, 2012. (f) Term loans held by the Fund have a variable interest rate feature which is periodically adjusted based on an underlying interest rate benchmark. In addition, term loans may include mandatoryand/or optional prepayment terms. As a result, the actual maturity dates of the loan may be different than the amounts disclosed in the portfolios of investments. Term loans may be consideredrestricted in that the Fund may be contractually obligated to secure approval from the Agent Bank and/or Borrower prior to the sale or disposition of loan. (g) Security is perpetual and, thus does not have a predetermined maturity date. The coupon rate shown is in effect as of April 30, 2012. (h) All or a portion of this security is segregated as collateral (or potential collateral for future transactions) for written options. (i) Non-income producing security. (j) A portion of this security has been physically segregated in connection with forward exchange currency contracts. At April 30, 2012, the total amount segregated was $26,485,018. See notes to financial statements. 20l AVK l ADVENT CLAYMORE CONVERTIBLE SECURITIES AND INCOME FUND SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued April 30, 2012 Contracts (100 shares Expiration Exercise per contract) Options Written(i) Month Price Value Call Options Written – (0.3%) Goldcorp, Inc. January 2013 $ 42.00 $ (175,895) MetLife, Inc. January 2013 Symantec Corp. January 2014 Wynn Resorts Ltd. January 2013 Total Value of Options Written – (0.3%) (Premiums received $1,167,405) $ (1,162,007) Put Options Written – (0.0%)+ NextEra Energy, Inc. June 2012 $ 60.00 $ (43,815) (Premiums received $27,907) Total Value of Options Written – (0.3%) (Premiums Received $1,195,312) See notes to financial statements. AVK l ADVENT CLAYMORE CONVERTIBLE SECURITIES AND INCOME FUND SEMIANNUAL REPORT l 21 STATEMENT OF ASSETS AND LIABILITIES (Unaudited) April 30, 2012 Assets Investments in securities, at value (cost $665,660,554) $ Restricted cash Cash Foreign currency, at value (cost $73,576) Securities sold receivable Interest receivable Dividends receivable Other assets Total assets Liabilities Payable for securities purchased Options written, at value (premiums received of $1,195,312) Unrealized depreciation on forward exchange currency contracts Advisory fee payable Dividends payable - preferred shares Servicing fee payable Administration fee payable Accrued expenses and other liabilities Total liabilities Preferred Stock, at redemption value Auction Market Preferred Shares $0.001 par value per share; 11,000 authorized, and 10,480 issued and outstanding at $25,000 per share liquidation preference Net Assets Applicable to Common Shareholders $ Composition of Net Assets Applicable to Common Shareholders Common Stock, $0.001 par value per share; unlimited number of shares authorized, 23,580,877 shares issued and outstanding $ Additional paid-in capital Net unrealized appreciation on investments, swaps, written options and foreign currency translation Accumulated net realized loss on investments, swaps, written options, futures and foreign currency transactions ) Undistributed net investment income ) Net Assets Applicable to Common Shareholders $ Net Asset Value Applicable to Common Shareholders (based on 23,580,877 common shares outstanding) $ See notes to financial statements. 22l AVK l ADVENT CLAYMORE CONVERTIBLE SECURITIES AND INCOME FUND SEMIANNUAL REPORT STATEMENT OF OPERATIONS For the six months ended April 30, 2012 (Unaudited) April 30, 2012 Investment Income Interest $ Dividends Total income $ Expenses Advisory fee Servicing agent fee Preferred share maintenance Professional fees Trustees’ fees and expenses Fund accounting Administration fee Printing Custodian Insurance ICI dues Rating agency fee NYSE listing fee Transfer agent Miscellaneous Total expenses Net investment income Realized and Unrealized Gain on Investments, Swaps, Options, and Foreign Currency Transactions: Net realized gain (loss) on: Investments Swaps ) Written Options Foreign currency transactions Net change in unrealized depreciation on: Investments ) Swaps ) Written Options ) Foreign currency translation ) Net realized and unrealized gain on investments, swaps, written options and foreign currency transactions Distributions to Preferred Shareholders from net investment income ) Net Increase in Net Assets Applicable to Common Shareholders Resulting from Operations $ See notes to financial statements. AVK l ADVENT CLAYMORE CONVERTIBLE SECURITIES AND INCOME FUND SEMIANNUAL REPORT l 23 STATEMENT OF CHANGES IN NET ASSETS APPLICABLE TO COMMON SHAREHOLDERS April 30, 2012 For the Six Months Ended For the April 30, 2012 Year Ended (unaudited) October 31, 2011 Change in Net Assets Applicable to Common Shareholders Resulting from Operations: Net investment income $ $ Net realized gain (loss) on investments, swaps, options, futures and foreign currency transactions Net change in unrealized depreciation on investments, swaps, options, futures and foreign currency translation ) ) Distributions to Preferred Shareholders: From net investment income ) ) Net increase in net assets applicable to Common Shareholders resulting from operations ) Distributions to Common Shareholders: From and in excess of net investment income ) ) Total increase in net assets applicable to common shareholders ) ) Net Assets Applicable to Common Shareholders Beginning of period End of period (including undistributed net investment income of ($3,879,737) and $3,826,887, respectively) $ $ See notes to financial statements. 24 l AVK l ADVENT CLAYMORE CONVERTIBLE SECURITIES AND INCOME FUND SEMIANNUAL REPORT FINANCIAL HIGHLIGHTS (Unaudited) April 30, 2012 For the Per share operating performance Six Months Ended For the For the For the For the For the for a share of common stock outstanding April 30, 2012 Year Ended Year Ended Year Ended Year Ended Year Ended throughout the period (unaudited) October 31, 2011 October 31, 2010 October 31, 2009 October 31, 2008 October 31, 2007 Net asset value, beginning of period $ Income from investment operations Net investment income (a) Net realized and unrealized gain/loss on investments, swaps, options, futures and foreign currency transactions ) ) Distributions to preferred shareholders: From net investment income (common share equivalent basis) From net realized gains (common share equivalent basis) – ) ) Total preferred distributions (common share equivalent basis) Total from investment operations ) ) Distributions to Common Shareholders: From and in excess of net investment income ) From net realized gain – ) ) Return of capital – – – ) ) – Total distributions to Common Shareholders ) Net asset value, end of period $ Market value, end of period $ Total investment return (b) Net asset value % -1.91
